Exhibit 10.8
Summit Trading, Ltd.
 
 
March 11, 2011
 
 
ORGANIC ALLIANCE, INC.
401 Monterey St., Suite 202
Salinas, CA 93901
Attention: Parker Booth, CEO
 
 
Dear Parker:
 
 
Reference is made to that certain Consulting Agreement, by and between Summit
Trading Limited (the "Consultant") and Organic Alliance, Inc. (the "Company"),
effective August 2, 2010, a copy of which is attached hereto as Exhibit A (the
"Consulting Agreement").
 
 
1. The First paragraph of Section 5 of the Consulting Agreement is hereby
amended and restated in its entirety to read as follows:
 
 
In consideration for all services performed by the Consultant under this
Agreement, the Company agrees to issue to the Consultant that number of shares
(the "Shares") of the Company's common stock (the "Common Stock") equal to 25%
of the number of shares of Common Stock issued and outstanding on August 1, 2011
(the "Determination Date"). The Company will issue 695,930 of the Shares to the
Consultant promptly following the execution and delivery of this Agreement, and
the balance of any and all Shares shall be remitted to the Consultant hereunder
within Ten (10) business days following the Determination Date.
 
 
2. All other existing terms and conditions of the Agreement, unless expressly
amended or modified by this Amendment or other writing by and between the
Consultant and the Company, shall remain in full force and effect.
 
3. Consultant hereby waives any and all defaults under the Consulting Agreement
existing on or prior to the date hereof, including, without limitation, failure
to issue preferred stock.
 
 
Sincerely,
 
SUMMIT TRADING LIMITED
 
 
By: /s/ Richard Fixaris
Richard Fixaris,
Attorney-in-fact
 
 
AGREED AND ACCEPTED:
 
 
 
Organic Alliance, Inc.
 
 
By:___________________________
Parker Booth, CEO
 
 
Charlotte House Charlotte Street Nassau, Bahamas
Mailing address: 120 Flagler Avenue, New Smyrna Beach, Florida 32169
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
Consulting Agreement
 
 
CONSULTING AGREEMENT
 
 
THIS AGREEMENT is between ORGANIC ALLIANCE, INC. a California corporation,
(hereinafter referred to as the "Company") whose address is 401 Monterey St.,
Suite 202, Salinas, CA 93901; and, SUMMIT TRADING LIMITED, an international
corporation, whose address is 120 Flagler Avenue, New Smyrna Beach, FL 32169
(hereinafter referred to as the "Consultant").
 
 
WHEREAS, the Consultant is in the business of assisting public companies in
financial advisory, strategic business planning, and investor and public
relations services designed to make the investing public knowledgeable about the
benefits of stock ownership in the Company; and
 
 
WHEREAS, the Consultant may, during the period of time covered by this
Agreement, present to the Company one or more plans of public and investor
relations to utilize other business entities to achieve the Company's goals of
making the investing public knowledgeable about the benefits of stock ownership
in the Company; bring potential funding sources and/or potential business
contacts/strategic partners; recommend potential business strategies; and
 
 
WHEREAS, the Company recognizes that the Consultant is not in the business of
stock brokerage, investment advice, activities which require registration under
either the Securities Act of 1933 (hereinafter "the Act") or the Securities and
Exchange Act of 1934 (hereinafter "the Exchange Act"), underwriting, banking, is
not an insurance Company, nor does it offer services to the Company which may
require regulation under federal or state securities laws; and
 
 
WHEREAS, the parties agree, after having a complete understanding of the
services desired and the services to be provided, that the Company desires to
retain Consultant to provide such assistance through its services for the
Company, and the Consultant is willing to provide such services to the Company;
 
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the receipt and sufficiency of which is hereby acknowledged, the parties
agree as follows:
 
 
1.  Duties and Involvement.
 
 
The Company hereby engages Consultant to provide one or more plans (the "Plan"),
and for coordination in executing the agreed-upon plan, for using various
business services as agreed by both parties. The plans may include, but not by
way of limitation, the following services: consulting with the Company's
management concerning marketing surveys, investor accreditation, availability to
expand investor base, investor support, strategic business planning, broker
relations, attendance at conventions and trade shows, consulting of mergers with
companies, review and assistance in updating a business plan, review and advise
on the capital structure for the Company, propose legal counsel, assist in the
development of an acquisition profile and structure, recommend financing
alternatives and sources, and consult on corporate finance and/or investment
banking issues.
 
 
1

--------------------------------------------------------------------------------

 
 
2.  Relationship Among the Parties.
 
 
Consultant acknowledges that it is not an officer, director or agent of the
Company, it is not, and will not, be responsible for any management decisions on
behalf of the Company, and may not commit the Company to any action. The Company
represents that the consultant does not have, through stock ownership or
otherwise, the power neither to control the Company, nor to exercise any
dominating influences over its management.
 
 
Consultant understands and acknowledges that this Agreement shall not create or
imply any agency relationship among the parties, and Consultant will not commit
the Company in any manner except when a commitment has been specifically
authorized in writing by the Company. The Company and the Consultant agree that
the relationship among the parties shall be that of independent contractor.
 
 
3.   Effective Date, Term and Termination.
 
 
This Agreement shall be effective on August 2, 2010 and will continue until
August 1, 2011,. This one-year Agreement can be modified only if mutually
agreeable and in writing.
 
 
4.  Option to Renew and Extend.
 
 
Company may renew this Agreement by providing written notice to Consultant by
negotiating new terms at any time prior to the expiration hereof.
 
 
5.  Compensation and Payment of Expenses.
 
 
The Company agrees to pay the Consultant with Convertible Preferred Stock("CPS")
which at the Final Determination Date("FDD") will be converted into Common
Shares equal to 25% of the then outstanding Common Shares of the Company. The
FDD is the earlier of the disposition by the Consultant of all of the CPS (or
the underlying Common Shares) or one year from the date hereof. If the
Consultant disposes of a portion of the CPS (or the underlying Common Shares)
prior to the FDD, the number of Common Shares to be apportioned to the CPS being
disposed of would equal the ratio of the CPS being disposed of to the total CPS
times(x) (the total number of Common Shares then outstanding times (x) 25%). At
the FDD, the Common Shares to be received upon conversion of the CPS as defined
above will be reduced by any interim dispositions. The Consultant can not
dispose of CPS but only the underlying Common Stock as described above. The CPS
or the underlying Common Stock described above is the total and complete
consideration for the services to be provided by the Consultant to the Company.
The convertible preferred shall be issued and delivered to the Consultant upon
execution of this Agreement and deemed earned. Additionally, the consent of the
Board of Directors will be attached.
 
 
2

--------------------------------------------------------------------------------

 
 
Company shall have no other obligation to Consultant for payment, excepting the
obligation for additional compensation as contained herein.
 
 
Company agrees to pay for all costs and expenses incurred associated with its
employees' working with Consultant and its representatives, including lodging,
meals and travel as necessary. Company agrees to pay the costs of printing, due
diligence shows, email, radio, television and other outside services that it
approves in conjunction with Consultant.
 
 
6.   Investment Representation.
 
 
i. The Company represents and warrants that it has provided Consultant, with
access to all information available to the Company concerning its condition,
financial and otherwise, its management, its business and its prospects. The
Company represents that it has provided Consultant, with all copies of the
Company's filings for the prior twelve (12) months, if any, (the "Disclosure
Documents") made under the rules and regulations promulgated under the Act, as
amended, or the Exchange Act, as amended. Consultant, acknowledges that the
acquisition of the securities to be issued to Consultant, involves a high degree
of risk. Consultant, represents that it and its advisors have been afforded the
opportunity to discuss the Company with its management. The Company represents
that it has and will continue to provide Consultant, with any information or
documentation necessary to verify the accuracy of the information contained in
the Disclosure Documents, and will promptly notify Consultant, upon the filing
or any registration statement or other periodic reporting documents filed
pursuant to the Act or the Exchange Act. This information will include DTC
sheets, which shall be provided to Consultant, no less than every two (2) weeks.
The Company hereby represents that it does not currently have any of its
securities in registration.
 
 
ii. Consultant, represents that neither it nor its officers, directors, or
employees has been or not subject to any disciplinary action by either the
National Association of Securities Dealers or the Securities and Exchange
Commission by virtue of any violations of their rules and regulations and that
to the best of its knowledge neither is its affiliates nor subcontractors
subject to any such disciplinary action.
 
 
iii. If required by United States law or regulation, Consultant will take
necessary steps to prepare and file any necessary forms to comply with the
transfer of the shares of stock from Company to Consultant, including, if
required, form 13(d).
 
 
iv. Should the Company raise money either through a debt offering or an equity
offering, the Company must give Consultant prior notification.
 
 
3

--------------------------------------------------------------------------------

 
v. Consultant, at its own option, may attend any meeting of the Board of
Directors. In addition, Consultant may request to have the right to appoint a
member of the Board of Directors.
 
 
7.  Issuance of and Registration of Securities and Liquidated Damages.
 
 
The Company hereby acknowledges that time is of the essence with respect to the
issuance of the underlying Common Shares and the removal of the 144 restriction
legend from such shares. The Company further agrees to use its reasonable best
efforts to accomplish such ends so long as any such request is permissible under
the relevant Federal and/or State statutes, rules or regulations ( a "Legal
Request"). If the Consultant makes such a LEGAL Request and the Company does not
use its reasonable best efforts and fails to issue the Common Shares or remove
the 144 restriction legend when requested (the "Requested Transaction") within
30 days of such request, then the Company agrees to issue an additional 10% in
Common Shares of the Requested Transaction for each additional 30 day delay in
complying with such Legal Request.
 
 
Consultant understands and acknowledges that the shares of common stock are
being acquired by Consultant for its own account, and not on behalf of any other
person, and are being acquired for investment purposes and not for distribution.
Consultant represents that the common stock will be a suitable investment for
Consultant taking into consideration the restrictions on transferability
affecting the common stock.
 
 
The Company will undertake to comply with the appropriate state securities laws.
The Company undertakes that, if and when it files a registration statement
relating to the shares described above, it will make such registration statement
available for review and comment on a timely basis prior to its filing.
 
 
Company warrants to Consultant that it has complied with all corporate and legal
requirements to issue said stock to Consultant including but not by way of
limitations, directors' approval of said issuance. Company will provide
Consultant after signing of this agreement a letter from its counsel that all
such actions have been taken and a certified copy of any necessary resolutions
to affect said change.
 
 
8.  Services Not Exclusive.
 
 
Consultant shall devote such of its time and effort necessary to the discharge
of its duties hereunder. The Company acknowledges that Consultant is engaged in
other business activities, and that it will continue such activities during the
term of this Agreement. Consultant shall not be restricted from engaging in
other business activities during the term of this Agreement.
 
 
9.  Confidentiality.
 
 
Consultant acknowledges that it may have access to confidential information
regarding the Company and its business. Consultant agrees that it will not,
during or subsequent to the term of this Agreement, divulge, furnish or make
accessible to any person (other than with the written permission of the Company)
any knowledge or information or plans of the Company with respect to the Company
or its business, including, but not by way of limitation, the products of the
Company, whether in the concept or development stage, or being marketed by the
Company on the effective date of this Agreement or during the term hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
10.  Covenant Not to Compete.
 
 
During the term of this Agreement, Consultant warrants, represents and agrees
that it will not directly participate in the information developed for and by
the Company, and will not compete directly with the Company in the Company's
primary industry or related fields.
 
 
11.  Indemnification.
 
 
Company agrees to indemnify and hold harmless the Consultant and its respective
agents and employees, against any losses, claims, damages or liabilities, joint
or several, to which either party, or any such other person, may become subject,
insofar as such losses, claims, damages or liabilities (or actions, suits or
proceedings in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
registration statement, any preliminary prospectus, the prospectus, or any
amendment or supplement thereto; or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein, or necessary to make the statements therein not misleading; and will
reimburse the Consultant, or any such other person, for any legal or other
expenses reasonably incurred by the Consultant, or any such other person, in
connection with investigation or defending any such loss, claim, damage,
liability, or action, suit or proceeding.
 
 
12.  "Piggyback Registration ".
 
 
If the Company proposes to register any equity securities under the Securities
Act for sale to the public for cash, whether for its own account or for the
account of other security holders, or both, on each such occasion the Company
will give written notice to Consultant, no less than fifteen (15) business days
prior to the anticipated filing date, of its intention to do so. Upon the
written request of Consultant, received by the Company no later than the tenth
(10 ) business day after receipt by the Consultant of the notice sent by the
Company, to register, on the terms and conditions as the securities otherwise
being sold pursuant to such registration, any of its registrable securities
(which request shall state the intended method of disposition thereof), the
Company will cause the registerable securities as to which registration shall
have been so requested to be included in the securities to be covered by the
Registration Statement proposed to be filed by the Company, on the same terms
and conditions as any similar securities included therein, all to the extent
requisite to permit the sale or other disposition by the Consultant (in
accordance with its written request) of such registerable securities so
registered; provided, however, that the Company is not required to include —
though it may include-in such registration statement shares of the Consultant in
an amount not to exceed 50% of the registration statement before Consultant's
"Piggy back". The Company may , at any time prior to the effectiveness of any
such registration statement and in its sole discretion, abandon the proposed
offering.
 
 
5

--------------------------------------------------------------------------------

 
 
13.  Miscellaneous Provisions
 
 
Section a   Time. Time is of the essence of this Agreement.
 
 
Section b   Presumption. This Agreement or any section thereof shall not be
construed against any party due to the fact that said Agreement or any section
thereof was drafted by said party.
 
 
Section c   Computation of Time. In computing any period of time pursuant to
this Agreement, the day of the act, event or default from which the designated
period of time begins to run shall be included, unless it is a Saturday, Sunday
or a legal holiday, in which event the period shall begin to run on the next day
which is not a Saturday, Sunday or a legal holiday, in which event the period
shall run until the end of the next day thereafter which is not a Saturday,
Sunday or legal holiday.
 
 
Section d   Titles and Captions. All article, section and paragraph titles or
captions contained in this Agreement are for convenience only and shall not be
deemed part of the context nor affect the interpretation of this Agreement.
 
 
Section e   Pronouns and Plurals. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the Person or Persons may require.
 
 
Section f    Further Action. The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purposes of this Agreement.
 
Section g    Good Faith, Cooperation and Due Diligence. The parties hereto
covenant, warrant and represent to each other good faith, complete cooperation,
due diligence and honesty in fact in the performance of all obligations of the
parties pursuant to this Agreement. All promises and covenants are mutual and
dependent.
 
 
Section h   Savings Clause. If any provision of this Agreement, or the
application of such provision to any person or circumstance, shall be held
invalid, the remainder of this Agreement, or the application of such provision
to persons or circumstances other than those as to which it is held invalid,
shall not be affected thereby.
 
 
Section i   Assignment. This Agreement may be assigned by the Consultant without
the Company's consent and shall be binding upon any successors thereto.
 
 
Section j   Arbitration.
 
 
i. Any controversy or claim arising out of or relating to this contract, or the
breach thereof, shall be settled by arbitration administered by the American
Arbitration Association in accordance with its Commercial Arbitration Rules
including the Emergency Interim Relief Procedures, and judgment on the award
rendered by a single arbitrator may be entered in any court having jurisdiction
thereof.
 
 
 
6

--------------------------------------------------------------------------------

 
ii. Any provisional remedy, which would be available from a court of law, shall
be available to the parties to this Agreement from the Arbitrator pending
arbitration.
 
 
iii. The situs of the arbitration shall be Miami, Florida.
 
 
iv. In the event that a dispute results in arbitration, the parties agree that
the prevailing party shall be entitled to reasonable attorney's fees to be fixed
by the arbitrator.
 
 
Section k   Notices. All notices required or permitted to be given under this
Agreement shall be given in writing and shall be delivered, either personally or
by express delivery service, to the party to be notified. Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier
(such as Federal Express or similar express delivery service), addressed to the
attention of the officer at the address set forth heretofore, or to such other
officer or addresses as either party may designate, upon at least ten (10) days'
written notice, to the other party.
 
 
Section l   Governing law. The Agreement shall be construed by and enforced in
accordance with the laws of the State of .Nevada
 
 
Section m   Entire agreement. This Agreement contains the entire understanding
and agreement among the parties. There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto. This
Agreement may be amended only in writing signed by all parties.
 
 
Section n   Waiver. A delay or failure by any party to exercise a right under
this Agreement, or a partial or single exercise of that right, shall not
constitute a waiver of that or any other right.
 
 
Section o   Counterparts. This Agreement may be executed in duplicate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement, in the event that the
document is signed by one party and faxed to another the parties agree that a
faxed signature shall be binding upon the parties to this agreement as though
the signature was an original.
 
 
Section p   Successors. The provisions of this Agreement shall be binding upon
all parties, their successors and assigns.
 
 
Section q   Counsel. The parties expressly acknowledge that each has been
advised to seek separate counsel for advice in this matter and has been given a
reasonable opportunity to do so.

 
 
7

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement to be effective as of the day and year provided herein.
 
 

   
CONSULTANT:
SUMMIT TRADING LIMITED
 
 
By:________________________
Richard J. Fixaris, Attorney-in-fact
 
 
 
COMPANY:
ORGANIC ALLIANCE, INC.
 
 
By:________________________
Parker Booth, CEO

                 

 
 
 
8

--------------------------------------------------------------------------------

 
 
 